DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is responsive to the preliminary amendment filed on 5/25/2021. As directed by the amendment: 
Claims 1, 3-6, 8, 11-12, 14, 16-17, 19, and 27 have been amended, claims 18 and 20-26 have been cancelled, no claims were previously withdrawn, and no new claims have been added.  Thus, claims 1-17, 19, and 27 are presently pending in this application, and only claims 1-17, 19, and 27 are presently under examination.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
Figure 7 should be designated by a legend such as —Prior Art— because only that which is old is illustrated.  
Corrected drawing sheets in compliance with 37 CFR 1.437 under PCT Rule 11 are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.437. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure: 
The form and legal phraseology often used in patent claims, such as “means”, “said”, and “comprises” should be avoided. The abstract of the disclosure is objected to because on lines 1-2 and 4 of the abstract, it reads "comprising" and "comprises". Examiner suggests the Applicant revise the instance of "comprising" and "comprises" to read "including" and "includes". Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 2, 5-6, 9, and 19 are objected to because of the following informalities: 
“the annular seal” in claims 2, 6 and 19 is recommended to be replaced with —the flexible annular seal—.
Claim 5 recites "wherein the or each stabilising extension" (ll.2). The Examiner suggests Applicant revise to read as —wherein the one or more stabilizing extensions each—.
Claim 9 recites "wherein the or each stabilising extension" (ll.1-2) and "the end of the or each" (ll.2). The Examiner suggests Applicant revise to read as —wherein the one or more stabilising extensions each— and —an end of the at least one—.
in claim 13, “ostomy output and delivery of ostomy output into an ostomy bag” is recommended to be replaced with —the ostomy output and delivery of the ostomy output into the ostomy bag—.
Claim 19 recites “a stoma” (ll. 2) which is recommended to be replaced with —the stoma—.
Claim 27 recites "the ostomy attachments of Claim 1" (ll.1-2). The Examiner suggests Applicant revise to read as —the ostomy attachment of Claim 1—.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “substantially” (ll.2) in claims 2, 4, and 15 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As best understood, the Examiner interprets the term "substantially" to mean —entirely—.

Claim 3 recites the limitation "the distance" (ll.3).  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the length" and “the at least one resiliently deformable arm” 
in line 3.  There is insufficient antecedent basis for these limitations in the claim.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 27 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. The claim recites “An ostomy seal liner” which is already recited in claim 1, thus fail to further limit the subject matter of the claim 1 upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8-15, 17, 19, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanuka et al. (US 20150305916 A1).

    PNG
    media_image1.png
    735
    1105
    media_image1.png
    Greyscale

Annotated (A) Figure 2D of Hanuka

    PNG
    media_image2.png
    735
    1105
    media_image2.png
    Greyscale

Annotated (B) Figure 2D of Hanuka

Regarding Claim 1, Hanuka discloses an ostomy appliance, and teaches an ostomy attachment 3000 ('ostomy stack', fig.2D, ¶ 166) comprising:
a flexible annular seal 3002 ('ostomy wafer', fig.2D, ¶ 166; "elastic flexibility of the ostomy stack", ¶ 166) configured to at least partially surround a stoma, the flexible annular seal 3002 comprising a first face (annotated (A) fig.2D) and a second face (annotated (A) fig.2D);
wherein the first face and the second face are bounded by an inner rim and an outer rim (see annotated (A) fig.2D), wherein the inner rim is concentrically arranged within the outer rim (see annotated (A) fig.2D); and
an ostomy seal liner 3032 ('attachment element', fig.2D, ¶ 167) configured to engage with the inner rim (annotated (A) fig.2D) of the flexible annular seal 3002;
wherein the ostomy seal liner 3032 comprises one or more stabilizing extensions (annotated (B) fig.2D), wherein the one or more stabilizing extensions extend radially outward and over the first face of the flexible annular seal 3002 (annotated (B) fig.2D);
and wherein the one or more stabilizing extensions (annotated (B) fig.2D) are in contacting relation with the first face of the flexible annular seal 3002 (annotated (B) fig.2D).

Regarding Claim 2, as best understood, Hanuka teaches that the one or more stabilizing extensions (annotated (B) fig.2D) are in substantially continuous contacting relation with the first face of the annular seal 3002 (annotated (B) fig.2D).

Regarding Claim 4, as best understood, Hanuka teaches that the stabilizing extensions are substantially planar (annotated (B) fig.2D; NOTE: the stabilizing extensions follow the plane of the flexible annular seal 3002).

    PNG
    media_image3.png
    656
    548
    media_image3.png
    Greyscale

Annotated (D) Figure 2D of Hanuka


Regarding Claim 5, Hanuka teaches that each stabilizing extension comprises one or more apertures (annotated (D) fig.2D; NOTE: apertures because a section of 3002 is clearly visible through the hole defining the apertures).

Regarding Claim 6, Hanuka teaches that the annular seal 3002 is formed of absorbent material ("a liquid absorbing element may be included in the adaptor together with the sealing element for absorbing the liquid waste content", ¶ 143) and the ostomy seal liner 3032 is formed of non-absorbent material ("attachment mechanism is formed from the more rigid material” and “the material may be a silicone rubber of high durometer”, ¶ 134; "Forming of said components from a...semi-rigid material may provide an advantage by enabling the ostomy stack to... occlud[e] effluents emanating from the stoma", ¶ 294; NOTE: silicone rubber is a non-absorbent material).


    PNG
    media_image4.png
    545
    440
    media_image4.png
    Greyscale

Annotated (E) Figure 2D of Hanuka

Regarding Claims 8 and 10, Hanuka teaches that the ostomy seal liner 3032 comprises two resiliently deformable arms (annotated (E) fig.2D; “said attachment elements on the ostomy wafer bend or otherwise distort in order to engage or disengage with the tabs”, ¶ 169; NOTE: since the attachment elements comprising 3032 are bendable, or able to be distorted, it is obvious that they would be resiliently deformable).

    PNG
    media_image5.png
    545
    440
    media_image5.png
    Greyscale

Annotated (F) Figure 2D of Hanuka

Regarding Claim 9, Hanuka teaches that each stabilizing extension is positioned at the end of each resiliently deformable arm (annotated (F) fig.2D).


    PNG
    media_image6.png
    545
    442
    media_image6.png
    Greyscale

Annotated (G) Figure 2D of Hanuka

Regarding Claim 11, Hanuka teaches that the ostomy seal liner 3032 further comprises a central section to which the at least one resiliently deformable arm is attached (annotated (G) fig.2D).

Regarding Claim 12, Hanuka teaches that the central section (annotated (G) fig.2D) comprises a spout (fig.2E (a cross sectional view of the ostomy appliance of FIG. 2D), which shows a recess of 3032 receiving 3009, which forms a spout) (NOTE: spouts are defined as "liplike projections" (Dictionary.com), therefore the projection of the central section defined by 3032 qualifies as a liplike projection and is a spout, by definition) that in use is disposed beneath the stoma ("stoma", ¶ 48) and is configured to direct ostomy output ("liquid stomal discharge", ¶ 121) away from a patient's skin ("skin around the stoma", ¶ 7) and into an ostomy bag ("collection bag", ¶ 50).

Regarding Claim 13, Hanuka teaches that the spout (fig.2E) is angled (90º angle) to optimize collection of ostomy output ("liquid stomal discharge", ¶ 121) and delivery of ostomy output ("liquid stomal discharge", ¶ 121) into an ostomy bag ("collection bag", ¶ 50).

Regarding Claim 14, Hanuka teaches that the resiliently deformable arm is attached at both ends to the central section to form an annular ring (annotated (G) fig.2D).

Regarding Claim 15, as best understood, Hanuka teaches that the one or more stabilizing extensions are positioned substantially regularly spaced around a circumference of the annular ring (annotated (B) fig.2D).

Regarding Claim 17, Hanuka teaches that the ostomy seal liner 3032 is fixedly attached to the annular seal 3002 (fig.2D).

Regarding Claim 19, Hanuka teaches a method for attaching an ostomy bag to a patient with a stoma, comprising the steps of:
placing the ostomy attachment of Claim 1 on the patient such that the flexible annular seal 3002 at least partially surrounds the patient's stoma (NOTE: the flexible annular seal entirely surrounds the patient's stoma as an ostomy device);
attaching an ostomy bag ("bag", ¶ 177) to the annular seal 3002 of the ostomy attachment 3000 (NOTE: ostomy bag is fluidly attached to annular seal of ostomy attachment via 3049, 3046, 3050, and 3009; see fig.2D).

Regarding Claim 27, Hanuka teaches an ostomy seal liner 3002 for use in the ostomy attachments of Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hanuka in view of Hewitt (US 20180055679 A1).

Regarding Claim 7, Hanuka teaches the absorbent material ("a liquid absorbing element", ¶ 143), but fails to teach that it is a hydrocolloid. Hanuka and Hewitt are commensurate art because they are both ostomy appliances. Hewitt discloses an adhesive flange extender for an ostomy flange, and teaches an absorbent that is a hydrocolloid ("hydrocolloid material", ¶ 4). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the appliance of Hanuka such that the absorbent material would be a hydrocolloid as taught by Hewitt, for the purpose to provide additional adhesive (and flexible) security where required, and for safely and securely adhering to the skin (¶ 4, 12, 33), thereby creating a protective seal over the skin, while absorbing excess fluid, flattening spots faster and reducing inflammation/skin redness.

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hanuka.


    PNG
    media_image7.png
    656
    546
    media_image7.png
    Greyscale

Annotated (C) Figure 2D of Hanuka

Regarding Claims 3 and 16, Hanuka’s fig. 2D appears to teach that the one or more stabilizing extensions (annotated (C) fig.2D) extend across the first face of the flexible annular seal 3002 by at least 30% of the distance between the inner rim and the outer rim (annotated (C) fig.2D), and that the one or more stabilizing extensions extend outwardly from no more than 30% of the length of the at least one resiliently deformable arm (annotated (C) and (E) fig.2D).
However, Alternatively, if the Annotated (C) Figure 2D is not viewed as showing that the one or more stabilizing extensions extend across the first face of the flexible annular seal by at least 30% of the distance between the inner rim and the outer rim, and that the one or more stabilizing extensions extend outwardly from no more than 30% of the length of the at least one resiliently deformable arm, then it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the device of Hanuka such that the one or more stabilizing extensions extend across the first face of the flexible annular seal by at least 30% of the distance between the inner rim and the outer rim, and that the one or more stabilizing extensions extend outwardly from no more than 30% of the length of the at least one resiliently deformable arm, for the purpose of ensuring that the flexible annular seal is firmly held in place over the stoma of a patient to allow the device to operate, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Follenius (US 9750633 B1), a cover for an ostomy pouch.
Luce (US 20170231802 A1), an adapter insert for an ostomy guard.
Hunt et al. (US 20170156920 A1), an ostomy pouching system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RACHEL O'CONNELL/            Examiner, Art Unit 3781                                                                                                                                                                                            
/QUANG D THANH/            Primary Examiner, Art Unit 3785